UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2209


CHARLES G. WILSON,

                Plaintiff - Appellant,

          v.

OCWEN LOAN SERVICING LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-01176-GLR)


Submitted:   February 28, 2014            Decided:   March 18, 2014


Before KING, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles G. Wilson, Appellant Pro Se.    Christopher Michele
Corchiarino, GOODELL DEVRIES LEECH & DANN, LLP, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           In this diversity action, 28 U.S.C. § 1332, Charles G.

Wilson   appeals   the    district      court’s      order    granting    summary

judgment to Ocwen Loan Servicing LLC, on his misrepresentation

and duress claims.        We have reviewed the record and find no

reversible    error.      Accordingly,        although   we    grant     leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          Wilson v. Ocwen Loan Servicing LLC, No.

1:13-cv-01176-GLR (D. Md. Sept. 18, 2013).                    We dispense with

oral   argument    because     the    facts    and    legal    contentions       are

adequately    presented   in    the    materials     before    this    Court     and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2